Title: From George Washington to Francis Adrian Van der Kemp, 28 May 1788
From: Washington, George
To: Van der Kemp, Francis Adrian



Sir,
Mount Vernon May 28th 1788.

The letter which you did me the favor to address to me on the 15th of this instt from New York has been duly received, and I take the speediest occasion to well-come your arrival on the American shore.

I had always hoped that this land might become a safe & agreeable Asylum to the virtuous & persecuted part of mankind, to whatever nation they might belong; but I shall be the more particularly happy, if this Country can be, by any means, useful to the Patriots of Holland, with whose situation I am peculiarly touched, and of whose public virtue I entertain a great opinion.
You may rest assured, Sir, of my best & most friendly sentiments of your suffering compatriots, and that, while I deplore the calamities to which many of the most worthy members of your Community have been reduced by the late foreign interposition in the interior affairs of the United Netherlands; I shall flatter myself that many of them will be able with the wrecks of their fortunes which may have escaped the extensive devastation, to settle themselves in comfort, freedom and ease in some corner of the vast regions of America. The spirit of the Religions and the genius of the political Institutions of this Country must be an inducement. Under a good government (which I have no doubt we shall establish) this Country certainly promises greater advantages, than almost any other, to persons of moderate property, who are determined to be sober, industrious & virtuous members of Society. And it must not be concealed, that a knowledge that these are the general characteristics of your compatriots would be a principal reason to consider their advent as a valuable acquisition to our infant settlements. If you should meet with as favorable circumstances, as I hope will attend your first operations; I think it probable that your coming will be the harbinger for many more to adventure across the Atlantic.
In the meantime give me leave to request that I may have the pleasure to see you at my house whensoever it can be convenient to you, and to offer whatsoever services it may ever be in my power to afford yourself, as well as to the other Patriots & friends to the rights of Mankind of the Dutch Nation. I am—With sentiments of great esteem & respect—Sir Your Most Obedt & Very Hble Servant

Go: Washington

